Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of May 7, 2009 (this
“Agreement”), is entered into by and between Axsys Technologies, Inc., a
Delaware corporation (the “Company”), and Stephen W. Bershad (the “Executive”).

 

WHEREAS, the Executive currently serves as Chairman (“Chairman”) of the Board of
Directors of the Company (the “Board”) and Chief Executive Officer of the
Company (“CEO”);

 

WHEREAS, the Company and the Executive have entered into an Employment
Agreement, originally dated as of October 12, 2000 and most recently amended and
restated as of December 22, 2008 (the “Prior Agreement”), that sets forth
certain terms and conditions of the Executive’s employment as Chairman and CEO;

 

WHEREAS, the Company and the Executive have also entered into an Amended and
Restated Severance Protection Agreement, dated as of December 22, 2008 (the
“SPA”), that provides the Executive with certain benefits in the event the
Executive’s employment with the Company is terminated as a result of, or in
connection with, a Change in Control (as defined in Section 6 below); and

 

WHEREAS, the Company and the Executive desire to consolidate the terms of the
Prior Agreement and the SPA into an amended and restated version of the Prior
Agreement on the terms set forth herein, which shall replace and supersede the
Prior Agreement and the SPA in their entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.             Employment Term.  The “Employment Term” shall continue as of
December 22, 2008 (the “Effective Date”) and shall expire on the fifth
anniversary of the termination of the Initial Period, unless earlier terminated
as provided herein.

 

2.             Employment.

 

(a)           The Company agrees to employ the Executive and the Executive
agrees to perform services as an employee of the Company during the Employment
Term as described above.  During the Initial Period (and thereafter as the
Company and the Executive may agree), the Executive shall be employed as
Chairman and CEO.  For purposes of this Agreement, the “Initial Period” shall
commence on the Effective Date and continue until, and end upon, the first
anniversary of the Effective Date; provided, however, that on the calendar day
immediately preceding the first anniversary of the Effective Date (the “Renewal
Date”) and on each anniversary of the Renewal Date thereafter during the
Employment Term (each such date, an “Extension Deadline”), the Initial Period
shall automatically be extended for one additional year unless either (i)(A) the
Company, acting through its Board, gives the Executive written notice not later
than thirty (30) days prior to the applicable Extension Deadline or (B) the
Executive gives the Company written notice not later than thirty (30) days prior
to the applicable Extension

 

--------------------------------------------------------------------------------


 

Deadline, that the Initial Period should not be so extended or (ii) the
Employment Term has been earlier terminated in accordance with this Agreement. 
Upon termination of the Initial Period and for the remainder of the Employment
Term, the Executive shall be appointed and serve or continue to serve as
Chairman.  As Chairman and/or CEO, the Executive shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by him in accordance with past practice, including
without limitation, the responsibility for determining the strategic direction
of the Company and any entity, directly or indirectly, controlled by,
controlling or under common control with the Company (“Affiliates”), and such
other duties and responsibilities and/or any changes in the duties and
responsibilities set forth above, as agreed to by the Executive and the Company
from time to time.  In performing his duties hereunder, the Executive will
report directly to the Board.

 

(b)           During the Initial Period, excluding periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote such
portion of his business time and attention to the business and affairs of the
Company as may be necessary to fulfill his responsibilities hereunder; provided,
however, that the Executive may (i) serve on corporate, civic or charitable
boards or committees; (ii) manage personal investments; and (iii) deliver
lectures and teach at educational institutions, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities hereunder.  The parties acknowledge and agree that, during the
Employment Term, the Executive may pursue other business interests and endeavors
unrelated to the business and affairs of the Company and that, following the
Initial Period, such other interests and endeavors may constitute a significant
portion of the Executive’s business time and attention.

 

(c)           During the Employment Term, the Company shall provide the
Executive with an appropriate office and administrative support at one of the
Company’s offices, commensurate with the Executive’s status and position.  The
Executive shall not be required to live at or near any of the offices of the
Company.

 

3.             Compensation.  In consideration of the performance by the
Executive of the Executive’s obligations during the Employment Term (including
any services by the Executive as an officer, director, employee or member of any
committee of any Affiliate of the Company, or otherwise on behalf of the
Company), the Executive shall be compensated as follows:

 

(a)           Base Salary.  The Executive shall receive a base salary (the “Base
Salary”) at an annual rate not less than the Executive’s rate of base salary
immediately prior to the Effective Date.  The Base Salary shall be reviewed by
the Board from time to time in its sole discretion.  The Base Salary shall be
payable in accordance with the normal payroll practices of the Company then in
effect.

 

(b)           Bonus.  For each fiscal year of the Company ending during the
Employment Term, the Company shall provide the Executive with the opportunity to
earn an annual incentive bonus based on performance goals determined by the
Board at the beginning of such fiscal year.

 

2

--------------------------------------------------------------------------------


 

(c)           Equity Awards.  The Executive shall participate in the Company’s
Long-Term Stock Incentive Plan or any successor plan on terms and at such level
as may be determined by the Board from time to time consistent with such plans.

 

(d)           Benefits.  The Executive shall be entitled to participate in any
employee or executive benefit plans, policies or programs that are provided
generally to senior executives of the Company as such plans, policies or
programs may be in effect from time to time.

 

(e)           Expenses.  The Executive will be entitled to reimbursement of all
reasonable business, travel and entertainment expenses incurred by him on behalf
of the Company in the course of the performance of his duties hereunder;
provided, however, that such expenses must be paid no later than the last day of
the calendar year following the calendar year in which such expenses were
incurred, and further provided that in no event will the amount of expenses so
reimbursed in one taxable year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(f)            Taxes.  Subject to Section 7(d) and Annex A, the Executive shall
be solely responsible for taxes imposed on the Executive by reason of any
compensation and benefits provided under this Agreement, and all such
compensation and benefits shall be subject to applicable withholding taxes.

 

4.             Termination.  The Employment Term shall terminate upon the
earliest to occur of any of the following events:

 

(a)           Mutual Agreement.  Termination by the mutual agreement of the
Company and the Executive.

 

(b)           Expiration of Employment Term.  The sixth anniversary of the
Effective Date (or such later date as determined in accordance with Section 1
and Section 2(a) or as may be agreed upon by the Board and the Executive).

 

(c)           Death.  The death of the Executive.

 

(d)           Disability.  The termination of the Executive’s employment by the
Company for Disability.  For purposes of this Agreement, “Disability” shall mean
the inability of the Executive to perform his duties, services and
responsibilities hereunder by reason of a physical or mental infirmity, as
reasonably determined by the Board, for a total of 180 consecutive days, and
within the time period set forth in a Notice of Termination given to the
Executive (which time period shall not be less than thirty (30) days), the
Executive shall not have returned to full-time performance of his duties;
provided, however, that if the Company’s Long-Term Disability Plan, or any
successor plan (the “Disability Plan”), is then in effect, the Executive shall
not be deemed disabled for purposes of this Agreement unless the Executive is
also eligible for long-term disability benefits under the Disability Plan (or
similar benefits in the event of a successor plan).

 

3

--------------------------------------------------------------------------------


 

(e)           By the Company for Cause.  The termination of the Executive’s
employment by the Company for Cause.  For purposes of this Agreement, “Cause”
shall mean that the Executive:

 

(i)            has been convicted of a felony (including a plea of nolo
contendere); or

 

(ii)           intentionally and continually failed substantially to perform his
reasonably assigned duties with the Company (other than a failure resulting from
the Executive’s incapacity due to physical or mental illness until such
conditions result in a Disability or from the assignment to the Executive of
duties that would constitute Good Reason) which failure continued for a period
of at least thirty (30) days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to the Executive specifying the manner in which the Executive has
failed substantially to perform such duties; or

 

(iii)          intentionally engaged in illegal conduct or willful misconduct
which is demonstrably and materially injurious to the Company.

 

For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be considered “intentional” unless the Executive has acted, or failed
to act, with a lack of good faith and with a lack of reasonable belief that the
Executive’s action or failure to act was in the best interest of the Company. 
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The
termination of employment of the Executive shall not be deemed to be for Cause
pursuant to subparagraph (ii) or (iii) above unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board) finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (ii) or (iii) above, and specifying the particulars
thereof in detail.  Notwithstanding anything contained in this Agreement to the
contrary, no failure to perform by the Executive after a Notice of Termination
(as defined below) is given to the Company by the Executive shall constitute
Cause for purposes of this Agreement.

 

(f)            By the Company Without Cause.  The termination of the Executive’s
employment by the Company other than for Cause or Disability.

 

(g)           By the Executive for Good Reason.  The termination of the
Executive’s employment by the Executive for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
conditions and the failure of the Company to remedy such condition(s) within
thirty (30) days after receipt by the Company of written notice thereof from the
Executive, which notice must

 

4

--------------------------------------------------------------------------------


 

be provided by the Executive to the Company within ninety (90) days of the
initial existence of such condition(s):

 

(i)            a material diminution in the Executive’s authority, duties or
responsibilities;

 

(ii)           a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board (or similar governing body);

 

(iii)          a material diminution in the Executive’s base compensation (as
such term is used in Treasury Regulation § 1.409A-1(n)(2)(ii) or any successor
provision);

 

(iv)          a material diminution in the budget over which the Executive
retains authority;

 

(v)           the relocation of the offices of the Company or an Affiliate at
which the Executive is principally employed to a location more than 50 miles
from the location of such offices on the date hereof, or any other material
change in the geographic location at which the Executive is based, except to the
extent the Executive was not previously assigned to a principal location and
except for required travel on the business of the Company or an Affiliate to an
extent substantially consistent with the Executive’s business travel obligations
on the date hereof; or

 

(vi)          any other action or inaction that constitutes a material breach by
the Company or an Affiliate of the Agreement, including the failure by the
Company to obtain the assumption of the obligation to perform this Agreement by
any Successors and Assigns as contemplated in Section 16 hereof.

 

(h)           By the Executive Without Good Reason.  Termination by the
Executive without Good Reason.

 

5.             Compensation Upon Termination Prior to a Change in Control During
the Initial Period or Following a Change in Control Period.

 

(a)           Death or Disability; By the Company for Cause; By the Executive
without Good Reason; Mutual Agreement; Expiration of Employment Term.  If, at
any time other than coincident with the occurrence of a Change in Control (as
defined in Section 6) during the Initial Period or during a Change in Control
Period (as defined in Section 6), the Employment Term is terminated by reason of
the Executive’s death or Disability, by the Company for Cause, by the Executive
without Good Reason, by mutual agreement of the parties, or by expiration of the
Employment Term, the Company’s sole obligation hereunder shall be to pay the
Executive or his estate, as the case may be, the Accrued Employment Compensation
in a lump sum within thirty (30) days following the Employment Termination Date
(defined below) (or, in the case of amounts described in

 

5

--------------------------------------------------------------------------------


 

clause (iii) of the following sentence, in accordance with the terms of the
applicable plan, program or arrangement).  For purposes of this Section 5,
“Accrued Employment Compensation” shall mean all amounts of compensation for
services rendered to the Company or any of its Affiliates, including (i) any
accrued and unpaid Base Salary, (ii) any accrued and unpaid bonus which was
earned for the year immediately preceding the year in which the Employment
Termination Date occurs, (iii) any accrued and unpaid vacation pay as of the
Employment Termination Date, (iv) a “Pro Rata Bonus” that is equal to the Bonus
Amount (defined below) multiplied by a fraction, (A) the numerator of which is
the number of days the Executive served in the year in which the Employment
Termination Date occurs through the Employment Termination Date, and (B) the
denominator of which is three hundred and sixty-five (365), (v) all benefits
accrued and unpaid under any benefit plans, programs or arrangements in which
the Executive shall have been a participant as of such Employment Termination
Date in accordance with the applicable terms and conditions of such plans,
programs or arrangements, and (vi) any reimbursable expenses incurred by the
Executive on behalf of the Company or any of its Affiliates during the period
ending on the Employment Termination Date but not previously paid to the
Executive.  For purposes of this Section 5(a), “Bonus Amount” shall mean, as of
the Employment Termination Date, an amount equal to the annual incentive bonus
that the Executive would have earned for the full fiscal year in which the
Employment Termination Date occurs, based on the last monthly Annual Forecast
produced by the Company preceding the Employment Termination Date.  The “Annual
Forecast” is the Company’s forecast of the extent to which the performance goals
for the fiscal year are expected be achieved by the last day of the fiscal year.

 

(b)           By the Company Without Cause; By the Executive for Good Reason. 
If, at any time other than coincident with the occurrence of a Change in Control
(as defined in Section 6) during the Initial Period or during a Change in
Control Period (as defined in Section 6), the Employment Term is terminated by
the Company other than for Cause or by the Executive for Good Reason, the
Executive shall be entitled to the following compensation:

 

(i)            within ten (10) days of the Employment Termination Date (or, in
the case of amounts described in clause (v) of the definition of Accrued
Employment Compensation above, in accordance with the terms of the applicable
plan, program or arrangement), the Company shall pay the Executive all Accrued
Employment Compensation, except that for purposes of this Section 5(b)(i) and
Section 5(b)(ii), “Bonus Amount” shall mean, as of the Employment Termination
Date, the highest annual bonus paid or payable to the Executive in respect of
any of the three full fiscal years of the Company immediately preceding the
Employment Termination Date;

 

(ii)           within thirty (30) days following such Employment Termination
Date, the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Employment Termination Date,
a lump sum amount equal to the greater of

 

6

--------------------------------------------------------------------------------


 

(A) two (2) times the sum of (x) the Executive’s Base Salary at the annual rate
in effect on the Employment Termination Date and (y) the Executive’s Bonus
Amount and (B) the amount of the Base Salary and Bonus Amount which would have
been paid to the Executive during the Employment Term had it not been
terminated, assuming that all of the Bonus Amount would have been paid to the
Executive for each full fiscal year during the Employment Term;

 

(iii)          during the greater of (A) the twenty-four (24) month period
following the Employment Termination Date and (B) the balance of the Employment
Term had it not been terminated by the Company other than for Cause or by the
Executive for Good Reason  (the “Continuation Period”), the Company shall at its
expense continue on behalf of the Executive and his dependents and beneficiaries
the medical, dental, hospitalization, prescription drug, and life insurance
coverages and benefits provided to the Executive immediately prior to the
Employment Termination Date.  The coverages and benefits (including deductibles
and costs) provided in this Section 5(b)(iii) during the Continuation Period
shall be in accordance with Section 3(d).  The Company’s obligation hereunder
with respect to the foregoing coverages and benefits shall be reduced to the
extent that the Executive obtains any such coverages and benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce any of
the coverages or benefits it is required to provide the Executive hereunder so
long as the aggregate coverages and benefits of the combined benefit plans is no
less favorable to the Executive than the coverages and benefits required to be
provided hereunder.  This Section 5(b)(iii) shall not be interpreted so as to
limit any benefits to which the Executive, his dependents or beneficiaries may
be entitled under any of the Company’s employee benefit plans, programs or
practices following the Executive’s termination of employment, including without
limitation, retiree medical and life insurance benefits, if any.  To the extent
the benefit continuation involves the reimbursement of expenses pursuant to this
Company’s supplemental medical plan, such reimbursement will occur in all events
prior to the last day of the calendar year following the calendar year in which
the Executive incurs the expense.  In no event will the amount of expenses
reimbursed in one year affect the amount of expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year; and

 

(iv)          (A) notwithstanding any contrary provisions contained in the
applicable stock option agreements or option plan, all stock options held by the
Executive which are outstanding on the Employment Termination Date shall become
fully vested on the Employment Termination Date and shall, subject to Section 12
of the Amended and Restated Long-Term Stock Incentive Plan, remain outstanding
for their entire term and (B) notwithstanding any contrary provision in the
applicable restricted stock or other equity based award agreement or plan,

 

7

--------------------------------------------------------------------------------


 

all restrictions on all shares of restricted stock or other equity based awards
shall lapse and all such shares held by the Executive on the Employment
Termination Date shall become fully vested on the Employment Termination Date.

 

6.             Compensation Upon Termination on a Change in Control During the
Initial Period or During the Change in Control Period.

 

(a)           Death or Disability; By the Company for Cause; By the Executive
Other than for Good Reason or Pursuant to a Window Period Termination.  If,
coincident with the occurrence of a Change in Control (as defined below) during
the Initial Period or within the twenty-four (24) month-period following the
occurrence of a Change in Control during the Initial Period (the “Change in
Control Period”), the Executive’s employment with the Company is terminated
(i) by reason of the Executive’s death or Disability, (ii) by the Company for
Cause, or (iii) by the Executive other than (x) for Good Reason or (y) pursuant
to a Window Period Termination (as defined below), the Company’s sole obligation
hereunder shall be to pay the Executive or his estate, as the case may be, the
Change in Control Accrued Compensation.  For purposes of this Section 6, “Change
in Control Accrued Compensation” shall mean all amounts of compensation for
services rendered to the Company or any of its Affiliates that have been earned
or accrued through the Employment Termination Date but that have not been paid
as of the Employment Termination Date, including (A) base salary,
(B) reimbursement for reasonable and necessary business expenses incurred by the
Executive on behalf of the Company or an Affiliate during the period ending on
the Employment Termination Date, (C) unless such amount is paid under
Section 6A(a), any accrued but unpaid bonus with respect to any fiscal year
completed prior to the Employment Termination Date and (D) vacation pay;
provided, however, that Change in Control Accrued Compensation shall not include
any amounts described in clause (A) that have been deferred pursuant to any
salary reduction or deferred compensation elections made by the Executive.  Any
reimbursement for reasonable and necessary business expenses incurred by the
Executive that is included within the meaning of Change in Control Accrued
Compensation will be made in accordance with the Company’s expense reimbursement
policy and in all events no later than the last day of the calendar year
following the calendar year in which the Executive incurred the expense.  In no
event will the amount of expenses so reimbursed by the Company in one year
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

 

(b)           Any Other Termination.  If, coincident with the occurrence of a
Change in Control (as defined below) during the Initial Period or during the
Change in Control Period, the Executive’s employment with the Company is
terminated for any reason other than as specified in Section 6(a), or if the
Executive terminates his employment with or without Good Reason during the one
month period ending on the earlier of (i) the end of the second month of the
calendar year following the calendar year in which the Change in Control occurs,
or (ii) the last day of the seventh month following a Change in Control (a
“Window Period Termination”), the Executive shall be entitled to the following
compensation:

 

8

--------------------------------------------------------------------------------


 

(i)            the Company shall pay the Executive the Change in Control Accrued
Compensation;

 

(ii)           the Company shall pay the Executive as severance pay an amount
equal to 2.99 times the sum of (A) the highest annual rate of Base Salary paid
to the Executive during the 12-month period immediately prior to the Employment
Termination Date and (B) the average of the annual cash bonuses paid to the
Executive during the 3 calendar years prior to the year in which the Employment
Termination Date occurs (prorated for any lesser period during which the
Executive has been employed or for which bonuses have been determined, if
applicable, and, in the case of each of (A) and (B), determined without
reduction for any portion thereof that has been deferred by the Executive).

 

(iii)          for twelve (12) months following the Employment Termination Date
(the “Change in Control Continuation Period”), the Company shall continue on
behalf of the Executive and his dependents and beneficiaries the life insurance,
disability, medical, dental, prescription drug and hospitalization coverages and
benefits provided to the Executive immediately prior to a Change in Control (the
“Benefits Continuation”), or, if greater, the coverages and benefits provided at
any time thereafter.  The coverages and benefits (including deductibles and
costs to the Executive) provided in this Section 6(b)(iii) during the Change in
Control Continuation Period shall be no less favorable to the Executive and his
dependents and beneficiaries than the most favorable of such coverages and
benefits referred to above.  Notwithstanding the foregoing, or any other
provision of this Agreement, for purposes of determining the period of
continuation coverage to which the Executive or any of the Executive’s
dependents is entitled pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), under the Company’s medical, dental and other
group health plans, or successor plans, the Executive’s “qualifying event” will
be the termination of the Change in Control Continuation Period and the
Executive will be considered to have remained actively employed on a full-time
basis through that date.  The Company’s obligation hereunder with respect to the
foregoing coverages and benefits shall be reduced to the extent that the
Executive obtains any such coverages and benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce any of the
coverages or benefits it is required to provide the Executive hereunder so long
as the aggregate coverages and benefits (including deductibles and costs to the
Executive) of the combined benefit plans are no less favorable to the Executive
than the coverages and benefits required to be provided hereunder.  This
Section 6(b)(iii) shall not be interpreted so as to limit any benefits to which
the Executive, his dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including but not limited to, retiree
medical

 

9

--------------------------------------------------------------------------------


 

and life insurance benefits.  To the extent the Benefit Continuation involves
the reimbursement of expenses pursuant to the Company’s supplemental medical
plan, such reimbursement will occur in all events prior to the last day of the
calendar year following the calendar year in which the Executive incurred the
expense.  In no event will the amount of expenses so reimbursed by the Company
in one year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(iv)          (A) notwithstanding any contrary provisions contained in the
applicable stock option agreements or option plan, all stock options held by the
Executive which are outstanding on the Employment Termination Date shall become
fully vested on the Employment Termination Date and shall, subject to Section 12
of the Amended and Restated Long-Term Stock Incentive Plan, remain outstanding
for their entire term and (B) notwithstanding any contrary provision in the
applicable restricted stock or other equity based award agreement or plan, all
restrictions on all shares of restricted stock or other equity based awards
shall lapse and all such shares held by the Executive on the Employment
Termination Date shall become fully vested on the Employment Termination Date.

 

(c)           The cash amounts provided for in Sections 6(a) and 6(b) shall be
paid in a single lump sum cash payment within ten (10) days after the Employment
Termination Date (or earlier, if required by applicable law).

 

(d)           If the Executive’s employment is terminated by the Company or an
Affiliate without Cause prior to the date of a Change in Control that occurs
during the Initial Period, or any of the events or conditions that constitute
Good Reason occur prior to a Change in Control that occurs during the Initial
Period, but the Executive reasonably demonstrates that such termination or Good
Reason occurrence, as the case may be, (i) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control (a “Third Party”) and who effectuates a Change in Control
during the Initial Period or (ii) otherwise arose in connection with, or in
anticipation of, a Change in Control which has been threatened or proposed and
which actually occurs during the Initial Period, such termination or Good Reason
occurrence, as the case may be, shall be deemed to have occurred immediately
after a Change in Control that occurs during the Initial Period, it being agreed
that any such action taken following shareholder approval of a transaction
which, if consummated, would constitute a Change in Control, shall be deemed to
be in anticipation of a Change in Control provided such transaction is actually
consummated.  In the event that the Executive reasonably demonstrates that the
termination of his employment meets one of the requirements set forth in clauses
(i) and (ii) above and is thereby eligible to receive severance compensation
pursuant to Section 6, any such cash compensation shall be paid within thirty
(30) days after the occurrence of the Change in Control and all such non-cash
compensation shall be provided in accordance with the terms of Section 6;
provided, however, that such compensation shall only include amounts that exceed
any amounts

 

10

--------------------------------------------------------------------------------


 

that the Company has already paid to the Executive under Section 5(b). 
Executive shall not be required to return to the Company any amounts paid or
discontinue any benefits provided under Section 5(b) as a result of a
termination that occurs in accordance with this Section 6(d).

 

(e)           For purposes of this Agreement, a “Change in Control” means the
occurrence of:

 

(i)            An acquisition (other than directly from the Company) of any
common stock of the Company (“Common Stock”) or other voting securities of the
Company entitled to vote generally for the election of directors (the “Voting
Securities”) by any “Person” (as the term “person” is used for purposes of
Section 13(d) or 14(d) of the U.S. Securities Exchange Act of 1934, as amended
(“Exchange Act”)), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent or more of the then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Common Stock or Voting Securities which are acquired in a Non-Control
Acquisition (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control.  A “Non-Control Acquisition” shall mean an
acquisition by (A) an employee benefit plan (or a trust forming a part thereof)
maintained by (x) the Company or (y) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company (a “Subsidiary”), (B) the
Company or its Subsidiaries or (C) any Person in connection with a Non-Control
Transaction (as hereinafter defined);

 

(ii)           The individuals who, as of the date of this Agreement, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered a member
of the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened election contest (with
respect to the election or removal of directors) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any election contest or Proxy Contest; or

 

11

--------------------------------------------------------------------------------


 

(iii)                               The consummation of:

 

(A)                              A merger, consolidation, reorganization or
other business combination with or into the Company or in which securities of
the Company are issued, unless such merger, consolidation, reorganization or
other business combination is a “Non-Control Transaction.”  A “Non-Control
Transaction” shall mean a merger, consolidation, reorganization or other
business combination with or into the Company or in which securities of the
Company are issued where:

 

(I)                                    the shareholders of the Company,
immediately before such merger, consolidation, reorganization or other business
combination own directly or indirectly immediately following such merger,
consolidation, reorganization or other business combination, at least fifty
percent of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation, reorganization or other
business combination (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation, reorganization, or other business combination,

 

(II)                                the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation, reorganization or other business combination
constitute at least two-thirds of the members of the board of directors of the
Surviving Corporation, or a corporation beneficially directly or indirectly
owning a majority of the combined voting power of the outstanding voting
securities of the Surviving Corporation, and

 

(III)                            no Person other than (a) the Company, (b) any
Subsidiary, (c) any employee benefit plan (or any trust forming a part thereof)
that, immediately prior to such merger, consolidation, reorganization or other
business combination was maintained by the Company, the Surviving Corporation,
or any Subsidiary, or (d) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifty percent or more of the then outstanding Voting Securities or
common stock of the Company, has Beneficial Ownership of fifty percent or more
of the combined voting power of the Surviving Corporation’s then outstanding
voting securities or its common stock.

 

12

--------------------------------------------------------------------------------


 

(B)                                A complete liquidation or dissolution of the
Company; or

 

(C)                                The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than (a) any
such sale or disposition that results in at least fifty percent of the Company’s
assets being owned by a Subsidiary or Subsidiaries or (b) a distribution to the
Company’s shareholders of the stock of a Subsidiary or any other assets);

 

provided, however, that no transaction or series of transactions by which the
Executive, or any Person in which the Executive has Beneficial Ownership,
directly or indirectly, of twenty-five percent of the outstanding ownership
interests or voting power, acquires fifty percent or more of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding Voting Securities shall constitute a Change in Control for
purposes of this Agreement (regardless of the form of transaction or series of
transactions by which such acquisition occurs (including, without limitation,
any acquisition described in clause (i) hereof or any merger or other
transaction described in clause (iii) hereof)).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Stock or Voting
Securities as a result of the acquisition of Common Stock or Voting Securities
by the Company which, by reducing the number of shares of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares of Common Stock or Voting Securities by the Company, and
after such share acquisition by the Company, the Subject Person becomes the
Beneficial Owner of any additional shares of Common Stock or Voting Securities
which increase the percentage of the then outstanding shares of Common Stock or
Voting Securities Beneficially Owned by the Subject Person to a level in excess
of an applicable threshold set forth in this Section 6(e), then a Change in
Control shall occur.

 

6A.                             Bonus Amount for Year of Change in Control.

 

(a)                                  If the Executive is employed by the Company
until the last day of the fiscal year in which a Change in Control occurs, the
Executive will be entitled to receive the greater of (i) the annual incentive
bonus the Executive would have been entitled to receive under the terms of the
annual incentive bonus plan of the Company in effect immediately prior to the
Change in Control based on the actual achievement of the performance goals for
such fiscal year, or (ii) an amount equal to the annual incentive bonus the
Executive would have earned for the full fiscal year in which the Change in
Control occurs under the terms of the annual incentive bonus plan of the Company
in effect immediately prior to the Change in Control based on the last monthly
Annual Forecast produced by the Company preceding the date of the Change in
Control and multiplied by a fraction, (A) the numerator of which is the number
of days in the fiscal year preceding the date of the Change in Control, and
(B) the denominator of which is

 

13

--------------------------------------------------------------------------------


 

365.  Any amount owed to Executive under this Section 6A(a) shall be paid by
March 15 of the year following the year in which the Change in Control occurs.

 

(b)                                 If,  after a Change in Control and prior to
the last day of the fiscal year in which the Change in Control occurs, the
Executive’s employment with the Company or an Affiliate is terminated by the
Executive for Good Reason or pursuant to a Window Period Termination, or due to
the Executive’s death, or by the Company for any reason other than for Cause,
the Executive will be entitled to receive the greater of (i) an amount equal to
the annual incentive bonus the Executive would have earned for the full fiscal
year in which the Change in Control occurs under the terms of the annual
incentive bonus plan of the Company in effect immediately prior to the Change in
Control based on the last monthly Annual Forecast produced by the Company
preceding the Employment Termination Date and multiplied by a fraction, (A) the
numerator of which is the number of days in the fiscal year preceding the
Employment Termination Date, and (B) the denominator of which is 365, and
(ii) an amount equal to the annual incentive bonus the Executive would have
earned for the full fiscal year in which the Change in Control occurs under the
terms of the annual incentive bonus plan of the Company in effect immediately
prior to the Change in Control based on the last monthly Annual Forecast
produced by the Company preceding the date of the Change in Control and
multiplied by a fraction, (1) the numerator of which is the number of days in
the fiscal year preceding the date of the Change in Control, and (2) the
denominator of which is 365.  Any amount owed to Executive under this
Section 6A(b) shall be paid within 10 days of the Employment Termination Date.

 

(c)                                  For purposes of this Section 6A, the
“Annual Forecast” is the Company’s forecast of the extent to which the
performance goals for the fiscal year are expected to be achieved by the last
day of the fiscal year.

 

7.                                       Additional Considerations.

 

(a)                                  Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to the Executive
in any subsequent employment except as provided in Section 5(b)(iii) and
Section 6(b)(iii).

 

(b)                                 Other Severance Pay Arrangements.  The
severance pay and benefits provided for in Section 5 and Section 6 of this
Agreement shall be in lieu of any other severance pay to which the Executive may
be entitled under any severance or employment agreement with the Company or any
other plan, agreement or arrangement of the Company or any other Affiliate of
the Company.  The Executive’s entitlement to any compensation or benefits other
than as provided herein shall be determined in accordance with the employee
benefit plans of the Company and any of its Affiliates and other applicable
agreements, programs and practices as in effect from time to time.

 

(c)                                  For purposes of this Agreement, “Employment
Termination Date” shall mean (i) in the case of mutual agreement between the
parties to terminate this

 

14

--------------------------------------------------------------------------------


 

Agreement, the date agreed upon by such persons, (ii) in the case of the
expiration of the Employment Term as described in Section 4(b), the date of
expiration, (iii) in the case of the Executive’s death, his date of death,
(iv) if the Executive’s employment is terminated for Disability, thirty (30)
days after Notice of Termination (as defined below) is given (provided, however,
that the Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (v) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination for Cause shall not be less
than thirty (30) days and, in the case of a termination for Good Reason shall
not be more than sixty (60) days, from the date such Notice of Termination is
given); provided, however, that any party receiving such Notice of Termination
that in good faith believes that a dispute exists concerning the basis for the
termination must notify the party having given such Notice of Termination within
thirty (30) days of receipt of such Notice of Termination, and further provided,
that, in the event of a termination as described in Section 6, notwithstanding
the pendency of any such dispute, the Company or an Affiliate shall continue to
pay the Executive his Base Salary and continue the Executive as a participant
(at or above the level provided prior to the date of such dispute) in all
compensation, incentive, bonus, pension, profit sharing, medical,
hospitalization, prescription drug, dental, life insurance and disability
benefit plans in which he was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved whether or not the
dispute is resolved in favor of the Company, and the Executive shall not be
obligated to repay to the Company or an Affiliate any amounts paid or benefits
provided pursuant to this clause.  Notwithstanding the foregoing, in no event
shall the Employment Termination Date occur until the Executive experiences a
“separation from service” (within the meaning of Section 409A of the Code), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the Employment Termination
Date.

 

(d)                                 (i)                                    
Notwithstanding anything in this Agreement to the contrary, in the event that it
is determined (as hereafter provided) that any payment (other than the Gross-Up
Payments provided for in this Section 7(d) and Annex A) or distribution by the
Company or any of its Affiliates to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the Executive will be entitled to receive
an additional payment or payments (collectively, a “Gross-Up Payment”).  The
Gross-Up Payment will be in an amount such that, after payment by the Executive

 

15

--------------------------------------------------------------------------------


 

of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

 

(ii)                                  The obligations set forth in
Section 7(d)(i) will be subject to the procedural provisions described in Annex
A.

 

8.                                       Notice of Termination.  Any intended
termination by the Company of the Executive’s employment as Chairman and/or CEO
shall be communicated by a Notice of Termination from the Company to the
Executive, and any intended termination by the Executive of the Executive’s
employment as Chairman and/or CEO shall be communicated by a Notice of
Termination from the Executive to the Company.  For purposes of this Agreement,
“Notice of Termination” shall mean a written notice of termination of the
Executive’s employment as Chairman and/or CEO, as applicable, signed by the
Executive if to the Company or by a duly authorized officer of the Company if to
the Executive, which indicates the specific termination provision in this
Agreement, if any, relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment or service under the provision so indicated.  Any
purported termination by the Company or by the Executive shall be communicated
by written Notice of Termination to the other.  For purposes of this Agreement,
no such purported termination of employment or service shall be effective
without such Notice of Termination.  The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason, Disability or Cause shall not serve to
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

9.                                       Covenants.

 

(a)                                  Non-Competition.  By and in consideration
of the Company’s entering into this Agreement and the payments to be made and
benefits to be provided by the Company hereunder and further in consideration of
the Executive’s exposure to the proprietary information of the Company, the
Executive agrees that the Executive will not, during the Employment Term, and
thereafter during the Non-competition Term (as hereinafter defined), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including but not limited to holding any position as a shareholder,
director, officer, consultant, independent contractor, employee, partner, or
investor in, any Restricted Enterprise (as defined below); provided, however,
that in no event shall ownership of less than 5% of the outstanding equity
securities of any issuer whose securities are registered under the Exchange Act,
standing alone, be prohibited by this Section 9.  For purposes of this
paragraph, the term “Restricted Enterprise” shall mean any person, corporation,
partnership or other entity that is engaged in the design and development of
high-performance surveillance cameras, imaging systems or related motion control
technologies or otherwise competes, directly or indirectly, with any

 

16

--------------------------------------------------------------------------------


 

business or activity conducted or proposed to be conducted by the Company or any
of its subsidiaries or Affiliates as of the date of the Executive’s termination
of employment; provided, however, that any company in which the Executive holds
an equity stake as of the Employment Termination Date shall not be considered a
Restricted Enterprise under this Agreement as long as, prior to the Executive’s
investment in such company, the Executive informed the Board of his intent to
invest in such company and the Board did not object to such investment. 
Following termination of employment, upon request of the Company, the Executive
shall notify the Company of the Executive’s then current employment status.  For
purposes of this Agreement, the “Non-competition Term” shall mean the period
beginning on the Employment Termination Date and ending on the first anniversary
of such date.  Any material breach of the terms of this paragraph shall be
considered Cause under Section 4(e).

 

(b)                                 Unauthorized Disclosure.  The Executive
agrees and understands that during the Executive’s employment with the Company,
the Executive has been and will be exposed to and receive information relating
to the affairs of the Company considered by the Company to be confidential and
in the nature of trade secrets (including but not limited to procedures,
memoranda, notes, records and customer lists, whether such information has been
or is made, developed or compiled by the Executive or otherwise has been or is
made available to him) (any and all such information, the “Confidential
Information”).  The Executive agrees that, during the Employment Term and
thereafter, he shall keep such Confidential Information confidential and will
not disclose such Confidential Information, either directly or indirectly, to
any third person or entity without the prior written consent of the Company;
provided, however, that (i) the Executive shall have no such obligation to the
extent such Confidential Information is or becomes publicly known other than as
a result of the Executive’s breach of his obligations hereunder or is received
by the Executive following the Employment Termination Date and (ii) the
Executive may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such Confidential Information to
the extent required by applicable laws or governmental regulations or judicial
or regulatory process.  The Executive agrees that all Confidential Information
is and will remain the property of the Company.  The Executive further agrees
that, during the Employment Term and thereafter, he shall hold in the strictest
confidence all Confidential Information, and shall not, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information for his own benefit or profit or allow any person or
entity, other than the Company and its authorized employees, to use or otherwise
gain access to any Confidential Information.  All memoranda, notes, records,
customer lists and other documents made or compiled by the Executive or
otherwise made available to him concerning the business of the Company or its
subsidiaries or Affiliates shall be the Company’s property and shall be
delivered to the Company upon the termination of the Executive’s employment with
the Company or at any other time upon request by the Company, and the Executive
shall retain no copies of those documents.  The Executive shall never at any
time have or claim any right, title or interest in any material, invention or
matter of any sort created, prepared or used in connection with the business of
the Company or its subsidiaries or Affiliates.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Non-Solicitation.  Until the expiration of
one (1) year following the Employment Termination Date, the Executive will not
directly or indirectly at any time solicit or induce or attempt to solicit or
induce any employee(s), sales representative(s), agent(s) or consultant(s) of
the Company or its subsidiaries or Affiliates to terminate their employment,
representation or other association with the Company or its subsidiaries or
Affiliates.

 

(d)                                 The Executive agrees that any breach of the
terms of this Section 9 would result in irreparable injury and damage to the
Company and/or its subsidiaries or Affiliates for which the Company and/or its
subsidiaries or Affiliates would have no adequate remedy at law; the Executive
therefore also agrees that in the event of said breach or any threat of breach,
the Company and/or its subsidiaries or Affiliates, as applicable, shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all persons and/or entities acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company and/or
its subsidiaries or Affiliates may be entitled at law or in equity.  The terms
of this paragraph shall not prevent the Company and/or its subsidiaries or
Affiliates from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Executive.  The Executive and the Company further agree that the
provisions of the covenants contained in this Section 9 are reasonable and
necessary to protect the businesses of the Company and its subsidiaries or
Affiliates because of the Executive’s access to confidential information and his
material participation in the operation of such businesses.  Should a court or
arbitrator determine, however, that any provisions of the covenants contained in
this Section 9 are not reasonable or valid, either in period of time,
geographical area, or otherwise, the parties hereto agree that such covenants
should be interpreted and enforced to the maximum extent which such court or
arbitrator deems reasonable or valid.  The existence of any claim or cause of
action by the Executive against the Company and/or its subsidiaries or
Affiliates, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in this Section 9.

 

10.                                 Fees and Expenses.  The Company shall pay
all reasonable legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by the Executive as they become due as a result
of or in connection with (a) the Executive’s contesting, defending or disputing
the basis for the termination of the Executive’s employment, (b) the Executive’s
hearing before the Board as contemplated in Section 4(e), or (c) the Executive’s
seeking to obtain or enforce any right or benefit provided by this Agreement or
by any other plan or arrangement maintained by the Company under which the
Executive is or may be entitled to receive benefits.  All payments by the
Company of the reasonable legal fees and related expenses of the Executive under
this Section 10 shall be for fees and expenses incurred during the Executive’s
lifetime and shall be made within ninety (90) days following the date the
Executive submits evidence of the incurrence of such fees and expenses, and in
all events prior to the last day of the calendar year following the calendar
year in which the Executive incurs the fees and expenses.  In no event will the
amount of fees or expenses reimbursed or paid in one year affect the amount of
fees or expenses eligible for reimbursement, or in-kind benefits to be provided,
in any other taxable year.

 

18

--------------------------------------------------------------------------------


 

11.                                 Non-Exclusivity of Rights.  Except as
provided in Section 5(b)(iii), Section 6(b)(iii) and Section 7(b), nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its Affiliates for which the Executive may qualify, nor
shall anything herein limit or reduce such rights as the Executive may have
under any other agreements with the Company or any of its Affiliates.  Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Company or any of its Affiliates shall
be payable in accordance with such plan or program, except as explicitly
modified by this Agreement.

 

12.                                 Settlement of Claims.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, defense, recoupment,
or other right which the Company may have against the Executive or others.

 

13.                                 Indemnification.  The Company agrees to
indemnify the Executive for his activities as Chairman and CEO (as applicable)
to the fullest extent permitted by law and any applicable indemnification
agreement then in effect to which the Executive and the Company are parties, and
to cover the Executive under any directors and officers liability insurance
obtained by the Company.

 

14.                                 Non-Waiver of Rights.  The failure to
enforce at any time the provisions of this Agreement or to require at any time
performance by any other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party to enforce each
and every provision in accordance with its terms.

 

15.                                 Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement (including
the Notice of Termination) shall be in writing and shall be delivered in person,
by telecopier (with confirmation of receipt) or by United States mail, postage
prepaid, certified or registered, addressed to the Company at its principal
office to the attention of the President, or to the Executive at his residence
address shown on the employment records of the Company.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

 

16.                                 Successors and Assigns.

 

(a)                                  This Agreement shall be binding upon and
shall inure to the benefit of the Company and its Successors and Assigns, and
the Company shall require any Successor or Assign to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no succession or assignment had taken
place.  For purposes of this Agreement, “Successors and Assigns” shall mean a
corporation or other entity with which the Company may be merged or consolidated
or which acquires all or substantially all the assets and business of the
Company, whether by operation of law or otherwise.  The term “Company” as used
herein shall include such Successors and Assigns.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by the Executive, his
beneficiaries or his legal representatives, except by will or by the laws of
descent and distribution.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal personal representative.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof, including the Prior Agreement and the SPA.

 

18.                                 Severability.  If any provision of this
Agreement, or any application thereof to any circumstances, is invalid, in whole
or in part, such provision or application shall to that extent be severable and
shall not affect other provisions or applications of this Agreement.

 

19.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without giving effect to the choice of law principles thereof.

 

20.                                 Number and Headings.  Whenever any words
used herein are in the singular form, they shall be construed as though they
were also used in the plural form in all cases where they would so apply.  The
headings contained herein are solely for purposes of reference, are not part of
this Agreement and shall not in any way affect the meaning or interpretation of
this Agreement.

 

21.                                 Counterparts.  This Agreement may be
executed in two (2) counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

22.                                 Section 409A of the Code.

 

(a)                                  Each payment or reimbursement and the
provision of each benefit under this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code.  To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code so that the income inclusion
provisions of Section 409A(a)(1) do not apply to the Executive.  This Agreement
shall be administered in a manner consistent with this intent.  Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations, or any other formal
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if the Executive is a “specified employee” (within the meaning
of Section 409A) on the Employment Termination Date, in the case of any payment
made or benefit provided pursuant to this Agreement that is considered to be a
“deferral of compensation” (as such phrase is defined for purposes of
Section 409A) and which is payable upon the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) and which otherwise is
payable within six months of such separation from service, the

 

20

--------------------------------------------------------------------------------


 

payment date for such payment or benefit shall be the date that is the first day
of the seventh month after the date of the Executive’s “separation from service”
(determined in accordance with Section 409A).

 

23.                                 Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof has been made by either party
which is not expressly set forth in this Agreement.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board, and the Executive has hereunto set his hand, on the day
and year first above written.

 

 

AXSYS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Eliot M. Fried

 

 

Name: Eliot M. Fried

 

 

Title: Chairman of the Compensation Committee of the Board of Directors

 

 

 

 

 

/s/ Stephen W. Bershad

 

Stephen W. Bershad

 

--------------------------------------------------------------------------------


 

Annex A

 

Excise Tax Gross-Up Procedural Provisions

 

(1)                                Subject to the provisions of Paragraph 5, all
determinations required to be made under Section 7(d) of the Agreement and this
Annex A, including whether an Excise Tax is payable by the Executive and the
amount of such Excise Tax and whether a Gross-Up Payment is required to be paid
by the Company to the Executive and the amount of such Gross-Up Payment, if any,
will be made by CBIZ Mahoney Cohen or another nationally recognized accounting
or law firm (the “National Firm”) selected by the Executive in the Executive’s
sole discretion.  The Executive will direct the National Firm to submit its
determination and detailed supporting calculations to both the Company and the
Executive within thirty (30) calendar days after the date of termination of the
Executive’s employment, if applicable, and any such other time or times as may
be requested by the Company or the Executive.  If the National Firm determines
that any Excise Tax is payable by the Executive, the Company will pay the
required Gross-Up Payment to the Executive after receipt of such determination
and calculations with respect to any Payment to the Executive as provided in
Paragraph 7.  If the National Firm determines that no Excise Tax is payable by
the Executive with respect to any material benefit or amount (or portion
thereof), it will, if requested by the Executive, at the same time as it makes
such determination, furnish the Company and the Executive with an opinion that
the Executive has substantial authority not to report any Excise Tax on the
Executive’s federal, state or local income or other tax return with respect to
such benefit or amount.  As a result of the uncertainty in the application of
Section 4999 of the Code and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
National Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Paragraph 5 and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive will direct the National Firm to determine the amount
of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible.  Any such Underpayment will be promptly paid by the
Company to, or for the benefit of, the Executive after receipt of such
determination and calculations as provided in Paragraph 7.

 

(2)                                The Company and the Executive will each
provide the National Firm access to and copies of any books, records and
documents in the possession of the Company or the Executive, as the case may be,
reasonably requested by the National Firm, and otherwise cooperate with the
National Firm in connection with the preparation and issuance of the
determinations and calculations contemplated by Paragraph 1.  Any determination
by the National Firm as to the amount of the Gross-Up Payment will be binding
upon the Company and the Executive.

 

23

--------------------------------------------------------------------------------


 

 

(3)                                The federal, state and local income or other
tax returns filed by the Executive will be prepared and filed on a consistent
basis with the determination of the National Firm with respect to the Excise Tax
payable by the Executive.  The Executive will report and make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of the Executive’s federal
income tax return as filed with the Internal Revenue Service and corresponding
state and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Company,
evidencing such payment.  If prior to the filing of the Executive’s federal
income tax return, or corresponding state or local tax return, if relevant, the
National Firm determines that the amount of the Gross-Up Payment should be
reduced, the Executive will within five (5) business days pay to the Company the
amount of such reduction.

 

(4)                                The fees and expenses of the National Firm
for its services in connection with the determinations and calculations
contemplated by Paragraph 1 will be borne by the Company.  If such fees and
expenses are initially paid by the Executive, the Company will reimburse the
Executive the full amount of such fees and expenses after receipt from the
Executive of a statement therefor and reasonable evidence of the Executive’s
payment thereof, as provided in Paragraph 7.

 

(5)                                The Executive will notify the Company in
writing of any claim by the Internal Revenue Service or any other taxing
authority that, if successful, would require the payment by the Company of a
Gross-Up Payment.  Such notification will be given as promptly as practicable
but no later than ten (10) business days after the Executive actually receives
notice of such claim and the Executive will further apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid
(in each case, to the extent known by the Executive).  The Executive will not
pay such claim prior to the expiration of the 30-calendar-day period following
the date on which the Executive gives such notice to the Company or, if earlier,
the date that any payment of amount with respect to such claim is due. If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive will:

 

(a)                                  provide the Company with any written
records or documents in Executive’s possession relating to such claim reasonably
requested by the Company;

 

(b)                                 take such action in connection with
contesting such claim as the Company reasonably requests in writing from time to
time, including without limitation accepting legal representation with respect
to such claim by an attorney competent in respect of the subject matter and
reasonably selected by the Company;

 

(c)                                  cooperate with the Company in good faith in
order effectively to contest such claim; and

 

(d)                                 permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company will
bear and pay directly all costs and expenses (including interest and penalties)
incurred in connection with such

 

24

--------------------------------------------------------------------------------


 

contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses.  Without limiting the foregoing provisions of
this Paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at the
Executive’s own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company determines;
provided, however, that if the Company directs the Executive to pay the tax
claimed and sue for a refund, the Company will advance the amount of such
payment to the Executive on an interest-free basis and will indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive will be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(6)                                If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Paragraph 5, the Executive receives
any refund with respect to such claim, the Executive will (subject to the
Company’s complying with the requirements of Paragraph 5) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after any taxes applicable thereto).  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Paragraph 5, a
determination is made that the Executive is not entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial or refund prior to the expiration of thirty
(30) calendar days after such determination, then such advance will be forgiven
and will not be required to be repaid and the amount of any such advance will
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid by the Company to the Executive pursuant to Section 3 and this Annex A.

 

(7)                                Notwithstanding any other provision of this
Annex A to the contrary, but subject to Section 22 of the Agreement, all taxes
and expenses described in Section 7(d) of the Agreement and this Annex A shall
be paid or reimbursed within five (5) business days after the Executive submits
evidence of incurrence of such taxes and/or expenses, provided that in all
events such reimbursement shall be made on or before the last day of the year
following (a) the year in which the applicable taxes are remitted or expenses
are

 

25

--------------------------------------------------------------------------------


 

incurred or, (b) in the case of reimbursement of expenses incurred due to a tax
audit or litigation in which there is no remittance of taxes, the year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation, in accordance with Treasury Regulation
§1.409A-3(i)(1)(v).  The Executive shall be required to submit all requests for
reimbursements no later than thirty (30) days prior to the last day for
reimbursement described in the prior sentence.  Any expense reimbursed by the
Company in one taxable year in no event will affect the amount of expenses
required to be reimbursed by the Company in any other taxable year.

 

26

--------------------------------------------------------------------------------